UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1281


CLEO ANTHANETT CHRISTOPHER,

                Plaintiff – Appellant,

          v.

ST. VINCENT DE PAUL OF BALTIMORE INC.; JOHN J. SCHIAVONE,
Executive    Director;  STEPHANIE    ARCHIE-SMITH,  Deputy
Director; MICHELLE YOUNG; REGINALD U. SCRIBER, Deputy
Commissioner; SHANNON BURROUGHS-CAMPBELL, Chief Operations
Officer; SHANNON HARRIS-ROBERTSON; PORTIA MCCONNELL; TONI
ADAIR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-02309-CCB)


Submitted:   July 11, 2013                  Decided:   August 1, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleo Anthanett Christopher, Appellant Pro Se.      Steven G.
Metzger, Brian Travis Tucker, GALLAGHER EVELIUS & JONES, LLP,
Baltimore,   Maryland;   Gary    Gilkey, Assistant  Solicitor,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleo    Anthanett     Christopher        appeals    the    district

court’s     order    dismissing      her     disability        discrimination,

harassment, and retaliation claims.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons    stated   by   the   district     court.       Christopher     v.   St.

Vincent DePaul of Baltimore, Inc., No. 1:12-cv-02309-CCB (D. Md.

Feb. 7, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument    would   not   aid   the    decisional

process.



                                                                        AFFIRMED




                                      2